PER CURIAM.
This is the second time we have been required to review a compensation order awarding an attorney’s fee which the employer/carrier (E/C) contend is excessive. On the first appeal, this court found the $7,710 attorney’s fee awarded by the deputy commissioner (deputy) .was excessive and reversed and remanded the case to the deputy for a redetermination of the attorney’s fee in compliance with the order. Roundtree Transport, Inc. v. Godek, 412 So.2d 66 (Fla. 1st DCA 1982). The deputy apparently chose to ignore the prior order of this court and entered the order herein awarding $7,500 in attorney’s fees.
We reverse and remand this case with instructions that the deputy enter an order directing the E/C to pay the claimant’s counsel an attorney’s fee in the amount of $3,315.75.
MILLS, JOANOS and THOMPSON, JJ., concur.